DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-7, 12-15, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (US 9791060) in view of Kawasaki et al (US 6481759).

Regarding claim 1, Chiu (FIGs 1-6) discloses “A faucet comprising: 
a faucet body (101);
a spout (102) attached to the faucet body (FIG 1) and extending from the faucet body along an axis (vertical axis, of which the base of the spout extends along), the spout having an interior defining a fluid path (see FIG 2); 
a cartridge seat (20) positioned within the faucet body (see FIG 2), the cartridge seat having a fluid inlet (211 or 212) and a fluid outlet (241); 
a valve cartridge (30) positioned offset from the axis (perpendicular, see FIG 3) and contacting the cartridge seat (via unnumbered left end portion, see FIG 3), the valve cartridge being fluidically connected to the cartridge seat (see FIG 3), forming a fluid path between the fluid inlet and the fluid outlet (FIGs 7-11, flow enters 202, goes through 31, then out of 203 in FIG 3); and 

Chiu is silent regarding “a flexible tube”.
However, Kawasaki (FIGs 1-2) teaches a tube connection between a male 1, 21 and female 51 tube, (analogous to the connection b/n 104 and 103 of Chiu), the male tube comprising a portion 21 having detent arms 213, 214 that deflect and snap over female portion 512 (deflection seen to read on tube; tube seen as “flexible” as it has a flexible portion) to couple the male and female tube together.
Therefore it would have been obvious, at the time of filing, to modify the tube and connection of Chiu to be a deflecting detent as taught by Kawasaki, such that the combination teaches “a flexible tube”, to provide an improved coupling that is fluid-tight and simple to couple/decouple.

Regarding claim 2, Chiu (FIGs 1-6) discloses “further comprising: 
a spout bearing (103), wherein the spout bearing is attached to the interior of the spout (see FIG 3) and the flexible tube is attached to an inside of the spout bearing (see FIG 3).”  

Regarding claim 6, Chiu (FIGs 1-6) discloses “A cartridge seat assembly comprising: 
a cartridge seat (20) configured to be attached to a faucet body (101) and a valve cartridge (31); 
one or more inlet lines (51) attached to an inlet (211, 212) of the cartridge seat (Column 5 lines 14-17); 
a … tube (104) having a first end (bottom) attached to an outlet (241) of the cartridge seat (see FIG 3), the … tube configured to be slidably attached within a faucet spout (understood to be coupled/decoupled in a sliding manner, as 104 is sleeved by 103, which is sleeved by 101).”  
Chiu is silent regarding “a flexible tube”.
However, Kawasaki (FIGs 1-2) teaches a tube connection between a male 1, 21 and female 51 tube, (analogous to the connection b/n 104 and 103 of Chiu), the male tube comprising a portion 21 having detent arms 213, 214 that deflect and snap over female portion 512 (deflection seen to read on tube; tube seen as “flexible” as it has a flexible portion) to slidably couple (understood as “slidably coupled” as that components sleeve each other in FIG 2) the male and female tube together.
Therefore it would have been obvious, at the time of filing, to modify the tube and connection of Chiu to be a deflecting detent as taught by Kawasaki, such that the combination teaches “a flexible tube”, to provide an improved coupling that is fluid-tight and simple to couple/decouple.

Regarding claim 7, Chiu (FIGs 1-6) discloses “wherein the flexible tube is configured to be entirely within the faucet body (see FIG 3).”  

Regarding claim 12, Chiu (FIGs 1-6) discloses “A faucet comprising: 
a faucet assembly (FIG 1) comprising: 
a substantially vertically oriented faucet body (101, understood as vertically oriented); 
a valve cartridge (30, 31) mounted within the faucet body (FIG 3) and oriented along a non- vertical axis (oriented horizontally); and 
a rigid spout (102) rotatably attached to the faucet body (while not explicitly stated, it is understood that 102 would have some degree of rotation capability relative to 101, 103 since their connection is absent any rotation-blocking from their shapes as observed in FIGs 3-4), the rigid spout having an interior defining a fluid path (see FIG 2); and 
a cartridge seat assembly comprising: 
a cartridge seat (20) configured to be attached to the faucet body and the valve cartridge (see FIG 2); 

a … tube (104) having a first end (bottom end) attached to an outlet (241) of the cartridge seat and a second end (top end) in fluid communication with the rigid spout (see FIG 3).”
Chiu is silent regarding “a flexible tube”.
However, Kawasaki (FIGs 1-2) teaches a tube connection between a male 1, 21 and female 51 tube, (analogous to the connection b/n 104 and 103 of Chiu), the male tube comprising a portion 21 having detent arms 213, 214 that deflect and snap over female portion 512 (deflection seen to read on tube; tube seen as “flexible” as it has a flexible portion) to couple the male and female tube together.
Therefore it would have been obvious, at the time of filing, to modify the tube and connection of Chiu to be a deflecting detent as taught by Kawasaki, such that the combination teaches “a flexible tube”, to provide an improved coupling that is fluid-tight and simple to couple/decouple.

Regarding claim 13, Chiu (FIGs 1-6) discloses “wherein the entire flexible tube is within the faucet body (see FIG 3).”  

Regarding claim 14, Chiu (FIGs 1-6) discloses “wherein the faucet body assembly further comprises: a spout bearing (103), wherein the spout bearing forms a sealing engagement to the interior of the rigid spout (103 engaged within interior of 102; understood as “sealing engagement” to some degree as it is designed as a closed flow path) and is configured to receive the flexible tube (see FIG 30.”

Regarding claim 15, Chiu (FIGs 1-6) discloses “wherein the flexible tube forms a sealing connection to the spout bearing (see FIG 3, also in Kawasaki FIG 2).”  

Regarding claim 18, Chiu (FIGs 1-6) discloses “wherein the spout bearing includes one or more ridges (see single protrusion on 103 in FIG 4), the one or more ridges fitting into one or more recesses in the faucet body (see cut-out recess at the top interior of 101 in FIG 4; understood to correspond to the ridge of 103) to inhibit rotation of the spout bearing (understood that 103 would not be able to rotate when coupled to 101, as observed by their shapes in FIG 4).” 

Regarding claim 19, Chiu (FIGs 1-6) discloses “A faucet comprising: 
a faucet body (101); 
a spout (102) attached to the faucet body at a mounting channel (passage between) and extending from the faucet body along a first axis (vertical axis), the spout having an interior defining a fluid path (see FIG 2); 
a cartridge seat (20) positioned within the faucet body (see FIG 3), the cartridge seat having a fluid inlet (211, 212) and a fluid outlet (241); 
a valve cartridge (30, 31) positioned offset from the first axis (perpendicular to) and contacting the cartridge seat (see FIG 2), the valve cartridge being fluidically connected to the cartridge seat (see FIG 2), forming a fluid path between the fluid inlet and the fluid outlet (FIGs 7-11, flow enters 202, goes through 31, then out of 203 in FIG 3); and 
a … tube (104) extending generally linearly between the fluid outlet of the cartridge seat and toward the mounting channel (see FIG 3) and fluidically connecting the fluid outlet of the cartridge seat to the spout (see FIG 3).”  
Chiu is silent regarding “a flexible tube”.
However, Kawasaki (FIGs 1-2) teaches a tube connection between a male 1, 21 and female 51 tube, (analogous to the connection b/n 104 and 103 of Chiu), the male tube comprising a portion 21 
Therefore it would have been obvious, at the time of filing, to modify the tube and connection of Chiu to be a deflecting detent as taught by Kawasaki, such that the combination teaches “a flexible tube”, to provide an improved coupling that is fluid-tight and simple to couple/decouple.

Claim 8, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu/Kawasaki in view of Meehan et al (US 7415991).

Regarding claim 8, Chiu (FIGs 1-6) discloses “wherein a second end (top end) of the flexible tube is configured to be slidably attached within a spout bearing (103; slidably attached in FIG 2 of Chiu and Kawasaki)…, the faucet spout rotatably attached to the faucet body (while not explicitly stated, it is understood that 102 would have some degree of rotation capability relative to 101, 103 since their connection is absent any rotation-blocking from their shapes as observed in FIGs 3-4).”
Chiu is further silent regarding “the spout bearing forming a dynamic seal to the faucet spout”.
However, Meehan (FIG 1a) teaches a “bearing” 30 between a spout body 14 and tube 22, the bearing have a seal 40, 42.
Therefore it would have been obvious, at the time of filing, to modify the bearing of Chiu/Kawasaki with an outer seal, such that the combination comprises “the spout bearing forming a dynamic seal to the faucet spout (understood that combination would still allow rotation between 103 and 102 when seal is present as the seal is an O-ring)”, as taught by Meehan, to provide a seal at a seam in the flow path of Chiu (between 102 and 103), preventing leaks.
 
Regarding claim 11, Chiu (FIGs 1-6) discloses “wherein the spout bearing includes one or more ridges (see single protrusion on 103 in FIG 4), the one or more ridges fitting into one or more recesses in the faucet body (see cut-out recess at the top interior of 101 in FIG 4; understood to correspond to the ridge of 103) and preventing rotation of the spout bearing (understood that 103 would not be able to rotate when coupled to 101, as observed by their shapes in FIG 4).”

Regarding claim 20, Chiu (FIGs 1-6) discloses “further comprising a spout bearing (103), wherein the spout bearing … is configured to receive the flexible tube (see FIG 3), wherein the spout is rotatably attached to the faucet body (while not explicitly stated, it is understood that 102 would have some degree of rotation capability relative to 101, 103 since their connection is absent any rotation-blocking from their shapes as observed in FIGs 3-4).”
Chiu is further silent regarding “[wherein the spout bearing] forms a dynamic sealing engagement to the interior of the spout]”.
However, Meehan (FIG 1a) teaches a “bearing” 30 between a spout body 14 and tube 22, the bearing have a seal 40, 42.
Therefore it would have been obvious, at the time of filing, to modify the bearing of Chiu/Kawasaki with an outer seal, such that the combination comprises “[wherein the spout bearing] forms a dynamic sealing engagement to the interior of the spout] (understood that combination would still allow rotation between 103 and 102 when seal is present as the seal is an O-ring)”, as taught by Meehan, to provide a seal at a seam in the flow path of Chiu (between 102 and 103), preventing leaks.
 


Allowable Subject Matter
Claims 3-5, 9-10, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Chiu (FIGs 1-6) discloses “further comprising: a spout bearing (103), wherein … the flexible tube is attached to an inside of the spout bearing (see FIG 3).”  
Chiu is silent regarding “the spout bearing is attached to an outside of the spout”. Instead, 103 abuts an inside of the spout.
None of the prior art renders obvious the deficiencies of Chiu/Kawasaki. Furthermore, the modification would likely require impermissible hindsight reasoning.
Claim 5 is also allowable by virtue of its dependency on claim 3.
Regarding claims 4, 10, and 17, Chiu is silent regarding “wherein the spout bearing is attached to the faucet body by a threaded retainer ring.”  
None of the prior art renders obvious the deficiencies of Chiu/Kawasaki. Furthermore, the modification would likely require impermissible hindsight reasoning.
Regarding claims 9 and 16, Chiu/Kawasaki are silent regarding “wherein the spout bearing includes a lead in angle to accept the flexible tube” and “wherein the spout bearing has a ramped surface positioned at a lowermost opening to accept the flexible tube.”
  None of the prior art renders obvious the deficiencies of Chiu/Kawasaki. Furthermore, the modification would likely render the Kawasaki modification inoperable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Rowe et al (US 20160061338), King et al (US 20140015243), Freier et al (US 5361431), Moore et al (US 20120018020), Rodriguez et al (US 5396929), and Zhuo et al (US 20180266088).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.